The building in the main was constructed of steel. Parts of it, such as the windows and casing thereof, were of combustible material. *Page 333 
The evidence without controversy shows that the appellant while an inmate of the jail, set it on fire with the intention of destroying it. When discovered, the window casing was burning, the flames going up the side of the building. The elements of the offense do not demand the destruction of the building. As said by Presiding Judge White, in writing an opinion of this court:
"The burning is complete when the fire has actually communicated to a house, though it may neither be destroyed nor seriously injured; and it is of no consequence by what means the fire is communicated to a house, if the burning is designed." (Smith v. State, 23 Texas Crim. App. 362.)
See also Wigfall v. State, 57 Tex.Crim. Rep.; Blanchette v. State, 24 S.W. Rep. 507.
The improper argument of which complaint is made brought from the court a prompt reprimand and an instruction to the jury to disregard the remarks of the prosecuting officer. Moreover, we fail to perceive any evidence upon which the hope for a verdict more favorable to the accused could have been reasonably based.
The motion for rehearing is overruled.
Overruled.